
	
		III
		110th CONGRESS
		1st Session
		S. RES. 207
		IN THE SENATE OF THE UNITED STATES
		
			May 17, 2007
			Mr. Dodd submitted the
			 following resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		RESOLUTION
		Calling on the President of the United
		  States immediately to recommend new candidates for the positions of the
		  Attorney General of the United States and the President of the International
		  Bank for Reconstruction and Development (commonly known as the World
		  Bank) in order to preserve the integrity and the efficacy of the
		  Department of Justice and the World Bank.
	
	
		Whereas the Department of Justice is responsible for
			 upholding and enforcing the law throughout the United States of America;
		Whereas the Attorney General, as the Nation’s chief law
			 enforcement official, must place the rule of law above partisan political
			 gain;
		Whereas Attorney General Alberto Gonzales has consistently
			 provided misleading and incomplete testimony to Congress regarding his role in
			 the inappropriate and politically motivated firings of at least 8 United States
			 Attorneys, as well as refusing to acknowledge widespread concern within the
			 Department of Justice on the legality of its domestic surveillance
			 program;
		Whereas, according to the testimony of former Deputy
			 Attorney General James Comey, Attorney General Alberto Gonzales, while White
			 House Counsel, attempted to pressure then-Attorney General John Ashcroft to
			 authorize a domestic surveillance program that the Department of Justice itself
			 had determined had no legal basis, while he was in the intensive
			 care unit of George Washington University Hospital and had relinquished the
			 powers of the Attorney General;
		Whereas the current controversies surrounding the Attorney
			 General have undermined the effectiveness and integrity of the Department of
			 Justice and have contributed to a reduction in morale among employees who have
			 important work to accomplish;
		Whereas the International Bank for Reconstruction and
			 Development, in this resolution referred to as the World Bank,
			 plays a vital role in global efforts to reduce poverty, aid development, and
			 promote good governance in all nations in which it operates;
		Whereas anti-corruption efforts have been a key element of
			 the World Bank strategy under both the current and previous Bank
			 Presidents;
		Whereas Paul D. Wolfowitz, President of the World Bank,
			 arranged for a pay and promotion package for Shaha Ali Riza, a bank employee
			 with whom he had a personal relationship, upon becoming President in
			 2005;
		Whereas, on May 14, 2007, an Ethics Committee of the World
			 Bank investigating this incident reported to the World Bank’s Board of
			 Directors that Mr. Wolfowitz’s contract requiring that he adhere to the
			 Code of Conduct for board officials and that he avoid any conflict of interest,
			 real or apparent, were violated in arranging for a pay raise and
			 promotion for Shaha Ali Riza, thus contravening World Bank ethical and
			 governance rules;
		Whereas, on April 26, 2007, more than 40 members of the
			 Bank’s anti-corruption unit issued a statement declaring that due to corruption
			 allegations against Mr. Wolfowitz, The credibility of our front-line
			 staff is eroding in the face of legitimate questions from our clients about the
			 bank’s ability to practice what it preaches on governance;
		Whereas several of the World Bank’s largest donors,
			 including European nations who supply a major portion of the World Bank’s
			 operating revenue, have warned that they might withhold funds for the World
			 Bank so long as Mr. Wolfowitz remains in office; and
		Whereas the actions of Attorney General Gonzales and Mr.
			 Wolfowitz have created a crisis of confidence and credibility within two vital
			 institutions with serious national and international consequences and merit
			 decisive action by the President of the United States: Now, therefore, be
			 it
		
	
		That the Senate calls on the
			 President of the United States immediately to recommend new candidates for the
			 positions of the Attorney General of the United States and the President of the
			 World Bank in order to preserve the integrity and the efficacy of the
			 Department of Justice and the World Bank.
		
